 DOBBSHOUSE, INC.83DobbsHouse,Inc.andHotelandRestaurantEmployees and BartendersUnion,Local 181,AFL-CIO andGeneralDrivers,WarehousemenandHelpersLocalNo. 89,affiliatedwith theInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 9-CA-5318February 10, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSbe granted. On December 5, 1969, the Respondentfiled a response to order to show cause and a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON MOTION FOR SUMMARY JUDGMENTUpon a charge filed by Hotel and RestaurantEmployees and BartendersUnion,Local181,AFL-CIOand General Drivers, Warehousemen andHelpers,Local 89,affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,hereincalled theUnion,theGeneralCounsel of theNational Labor Relations Board,by the RegionalDirector for Region 9, issued a complaint datedOctober 21,1969, against Dobbs House,Inc., hereincalled Respondent,alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Sections 8(a)(5) and(1) and 2(6) and(7) of the National Labor RelationsAct, as amended.Copies of the charge,complaint,and notice of hearing before a Trial Examiner wereduly served upon the Respondent.With respect to the unfair labor practices, thecomplaint alleges,in substance,that on or aboutFebruary 26, 1969,theUnions were duly certifiedby the Regional Director for Region 9 as the jointexclusive representative of Respondent's employeesin the unit agreed by the parties to be appropriateand thereafter on or about June 2,1969, requestedthat the Respondent bargain with them; that sinceon or aboutJuly 15,1969,and thereafter, theRespondent has refused and is refusing to recognizeor bargain with the Unions as such exclusive jointbargaining representative,although the Unions haverequested and are requesting it to do so.On October28, 1969,the Respondent filed its answer,admittingin part,and denying in part,the allegations of thecomplaint,and requesting that the complaint bedismissed.On November17, 1969, the General Counsel filedwith the Board a motion for summary judgment,asserting,inview of admissions contained in theRespondent'sanswer and other relevant materialannexed as appendices to the moving papers, thatthereareno issues of fact or law requiring ahearing, and praying issuance of a Decision andOrder finding the violations as alleged in thecomplaint.On November 26, 1969,the Board issuedan order transferring proceeding to the board, andon the same date,a notice to show cause on orbeforeDecember6,1969,why the GeneralCounsel'smotion for summary judgment should notThe record establishes that on December 15 and27, 1967, the Unions, as joint Petitioners, filedpetitions seeking to represent certain employees ofRespondent. (Cases 9-RC-7551 and 9-RC-7559.) OnJanuary 25, 1968, the Regional Director approvedan agreement for consent election executed by theparties which stated that the following employees ofthe Respondent constituted an appropriate unit:All employees employed by the Employer at itsFlightKitchen1atLouisville,Kentucky,including all drivers, helpers, loaders, dishwashers,cooks,bakers,storeroomemployees,beltemployees, salad employees, sandwich employees,and porters, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.On February 28, 1968, an election was conductedamong the employees in the above unit with' theUnions receiving a majority of the valid votes cast.'On March 6, 1968, the Respondent filed threetimelyobjections to conduct affecting results ofelection.TheRegionalDirectorconductedaninvestigation of the objections, and on July 31, 1968,issued a report in which he found that two of thethree objections were without merit and overruledthem, and that a third objection raised substantialand material issues of fact which required a hearingto resolve. The hearing was held on September 10and 11, 1968, before a duly designated HearingOfficer,and all parties were given opportunity toadduceevidenceon the objection issue.OnNovember 21, 1968, the Hearing Officer issued hisreportinwhichhemade findings of fact,conclusions of law, and a recommendation to theRegional Director that the objection be overruled.On February 26, 1969, the Regional Director, afterreviewing exceptions to the Hearing Officer's reportfiledby Respondent, overruled the objections andcertifiedtheUnionsasthe joint bargainingrepresentative of the employees in the appropriateunit.On or about June 2, 1969, the Unionsrequested the Respondent to meet with them for thepurposeofnegotiatingacollective-bargainingagreement. Since on or about July 15, 1969, theRespondent, admittedly, has refused such request.'Therewere three challenged ballots which were not determinative of the181 NLRB No. 16 84DECISIONSOF NATIONALLABOR RELATIONS BOARDIn itsanswers to both the complaint and thenotice to show cause the Respondent defends itsrefusal to bargain on the grounds that: (1) theRegionalDirector erred in failing to sustain itsobjections to the election; (2) Respondent is entitledtoa hearing at some stage of the proceedingsrespecting all objections to conduct affecting theelection; (3) in view of the substantial changes in theemployee complement coupled with the failure oftheUnions to exercise "their questionable status"fora period in excess of 16 months after theelection, the Respondent was justified in its refusaltobargain; and (4) the Board lacks jurisdictionbecause the Respondent is not an employer withinthemeaning of Section 2(2) of the Act, and itsemployees are not employees within the meaning ofSection 2(3) of the Act, but are employees under theRailwayLaborAct. In support of this lattercontention the Respondent urges that the questionof its status as an employer, etc., should be certifiedtotheNationalMediationBoard,or in thealternative, the proceeding remanded to a TrialExaminer for hearing on this question.Prior to the election the parties executed aconsent election agreement. Under the terms of thatagreement theRegionalDirector'srulingsonobjections are to be "final and binding."' As notedabove, following the election the Respondent filedtimely objections, which, after either investigation orhearing,weresubsequentlyoverruledby theRegional Director. In these circumstances, and inthe absence of any allegations, and proof thereof,that the Regional Director's determinations werearbitraryor capricious, the Respondent is nowbound by such determinations.'Moreover, in theabsence of newly discovered previously unavailableevidence that warrants a hearing, which is not thecase herein, the Board does not permit relitigationina subsequent 8(a)(5) complaint proceeding ofissueswhich were or could have been raised in aprior representation proceeding.4 Nor, contrary toRespondent's contention number 2, is a party, inany event, entitled to a hearing as a matter of righton all objections to an election.'With respect toRespondent's contention number 3, we note that theUnions'demandforbargainingwasmadeapproximately 4 months after certification and wellwithin the 1-year period during which their majoritystatus, absentunusualcircumstances, which again isnot the case here, is presumed absolute.' To includethemonths intervening between the election and thecertificationwould, in effect, unfairly reward theRespondent for litigating objections to elections.election'JasAMatthews Co.145NLRB 1680, 1683. See National LaborRelationsBoardRules and Regulations, Series 8, as amended, Sec102.62(a).Alsosee agreement for consent election,par 6, attached to theformal papers as an Appendix. [Appendixommitted from publication I'JasA Matthews Co, supra'PittsburghPlateGlassCompany v. N L R B,313U.S146,Brush-Moore Newspapers. Inc,161 NLRB 1620'O K Van and Storage Inc,127 NLRB 1537, enfd 297 F 2d 74 (C.A5)With respect to contention number 4, i.e., thatneither the Respondent nor its employees fall withinthemeaning of Section 2(2) and (3) of the Act,respectively, the Respondent admits that the samecontention was raised in a prior representation case'concerningRespondent'ssimilarcateringandrestaurant operations at theMemphis, Tennessee,InternationalAirport, and that "after full hearingthe Board did not find that either the Employer oremployees came within the jurisdiction of theRailway Labor Act," rather than the NationalLabor Relations Act. Inasmuch as the Respondenthereinhasnotsubmittedanynew evidencewarranting a contrary conclusion, we reaffirm ourearlier finding in this regard and find contentionnumber 4 to be without merit.Accordingly, we find that no issue has been raisedwhich is properly triable in the instant unfair laborpractice proceeding. All material issues thus havingbeen previously decided by the Board or admittedby the answers to the complaint, or stand admittedby the failure to controvert the averments of theGeneralCounsel'smotion, there are' no mattersrequiring a hearing before a Trial Examiner. Weshall,therefore,grant the motion for summaryjudgment. On the basis of the record before us wemake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is now, and has been at all timematerial herein, a corporation duly organized underand existing by virtue of the laws of the State ofTennessee. Respondent is engaged in the operationofairlinecateringkitchensinseveralstates,includingKentucky.During the past 12 months,which is a representative period, Respondent in thecourse and conduct of its business operations atLouisville,Kentucky,had a direct outflow ofmaterials in interstate commerce, valued in excess of$50,000,which it sold and caused to be shippeddirectly from its Louisville, Kentucky, location topoints outside the State of Kentucky.Although it admitted the above facts in its answerto the complaint, Respondent contends that itsrelationship to common carriers by air bring it aciditsemployees within the coverage of the RailwayLabor Act and thus they are exemptas anemployeroremployeesunderSection2(2)and(3)respectively, of the National Labor Relations Act.Based upon Respondent's answer to the complaintand our reaffirmance of our earlier finding in Case26-RC-3579 involving Respondent's similar catering'Ray BrooksvN L RB,348 U S 96;Stan LongPontiac,Inc,175NLRB No 71'Case26-RC-3579 (unreported)The Board denied the Employer'srequest for review of the Regional Director'sDecision and Direction ofElection on November 13, 1969 DOBBSHOUSE, INC.85operations inMemphis,Tennessee,we find thatRespondent is, and has been at all times materialherein,an employer within the meaning of Section2(2) of the Act andengaged in commerce within themeaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVED(a)HotelandRestaurantEmployeesandBartendersUnion,Local 181,AFL-CIO,isa labororganization within the meaning of Section 2(6) and(7) of the Act.(b)General Drivers,Warehousemen and HelpersLocalUnion89,affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America,isa labororganization within the meaning of Section2(6) and(7) of the Act.bargain collectively with the Unions as the jointexclusive collective-bargaining representative of itsemployees in the appropriate unit,and, by suchrefusal,theRespondent has engaged in, and isengaging in, unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwithitsoperations as described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAt all times material herein, the followingemployeesof theRespondent have constituted a unitappropriate for collective bargainingwithin themeaningof the Act:All employees employed bythe Employer at itsFlightKitchen1atLouisville,Kentucky,including all drivers,helpers, loaders, dishwashers,cooks,bakers,storeroomemployees,beltemployees, salad employees, sandwich employees,and porters,butexcludingallofficeclericalemployees,professional employees,guards andsupervisors as definedin the Act.2.The certificationOn or aboutFebruary28, 1968, a majority of theemployees in the unit described above, in asecret-ballotelectionconductedunderthesupervisionof theRegional Director for Region 9,designated the Unions as their joint representativefor the purpose of collective bargaining,and, on orabout February26, 1969,theBoard certified theUnionsasthejointexclusivebargainingrepresentative of employees in said unit.B.The Request To Bargain and theRespondent's RefusalCommencing on or about June 2, 1969, andcontinuing to date,theUnions have requested andarerequestingtheRespondenttobargaincollectivelywiththemasthejointexclusivecollective-bargainingrepresentativeofalltheemployees in the above-described unit.Since on orabout July15,1969,and continuing thereafter,Respondent did refuse,and continues to refuse, toV. THE REMEDYHaving found the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act,we shall order that itceaseand desist therefrom,and,upon request,bargain collectively with the Unions as the jointexclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovidedby law,we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnion as the recognized bargainingrepresentative in the appropriate unit.See:Mar-JacPoultryCompany, Inc..136 NLRB 785;CommerceCompanyd/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421,enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Dobbs House, Inc., is an Employer within themeaning of Section 2(2) of the Act,and is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.HotelandRestaurantEmployeesandBartendersUnion,Local181,AFL-CIO, andGeneral Drivers,Warehousemen and Helpers Local89, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica are labor organizations within themeaning of Section 2(5) of the Act.3.All employees employed by the Employer at itsFlightKitchen I at Louisville, Kentucky, includingalldrivers,helpers,loaders,dishwashers, cooks,bakers, storeroom employees, belt employees, salademployees, sandwich employees, and porters, but 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collectivebargainingwithin themeaning ofSection 9(b) of the Act.4.Since on or about February 26, 1969, theabove-named labor organizations have been the jointexclusive representative of all employees in theaforesaidappropriateunitforthepurposesofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about July 15, 1969, and atall times thereafter, to bargain collectively with theabove-named labor organizations as the jointexclusivebargainingrepresentativeofalltheemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and has thereby engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that Respondent,DobbsHouse,Inc.,Louisville,Kentucky, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment, with Hotel and Restaurant Employeesand Bartenders Union, Local 181, AFL-CIO, andGeneral Drivers,Warehousemen and Helpers Local89, affiliated with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and HelpersofAmerica,asthe joint exclusive bargainingrepresentativeof its employees in the followingappropriate unit:All employees employed by the Employer at itsFlightKitchenIatLouisville,Kentucky,including all drivers, helpers, loaders, dishwashers,cooks,bakers,storeroomemployees,beltemployees, salad employees, sandwich employees,and porters, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a)Upon request, bargain collectively with theabove-named labor organizations, as the jointexclusive representative of all employees in theaforesaid unit with respect to rates of pay, wages,hours,andothertermsandconditionsofemployment, and if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its Louisville,Kentucky, place ofbusiness,copiesof the attached notice marked"Appendix".8Copies of said notice, on formsprovided by the Regional Director for Region 9,shall,afterbeingduly signed by Respondent'srepresentative,bepostedbyRespondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director for Region 9, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.'In the eventthisOrderis enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNationalLabor Relations Board" shall read"Posted pursuant to aJudgment of the UnitedStates Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withHotelandRestaurantEmployees and BartendersUnion, Local 181, AFL-CIO, and General Drivers,Warehousemen and Helpers Local 89, affiliated withtheInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, asthe joint exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or relatedmannerinterferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request bargain collectively with theabove-namedUnionsasthejointexclusiverepresentative of all employees in the bargaining unitdescribed below with respect to wages, hours, and othertermsandconditionsof employment and, if anunderstanding is reached, embody such understandingin a signedagreement.The bargainingunit is:All employees employed by the Employer at itsFlight Kitchen 1 at Louisville, Kentucky, including alldrivers, helpers, loaders, dishwashers, cooks, bakers,storeroomemployees,beltemployees,salademployees, sandwich employees, and porters, but DOBBSHOUSE, INC.87excluding all office clerical employees, professionalThis is an official notice and must not be defaced byemployees, guards and supervisors as defined in theanyoneActThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.DOBBS HOUSE, INC.Any questions concerning this notice or compliance(Employer)with its provisions, may be directed to the Board's Office,DatedByFederalOfficeBuilding,Room 2407, 550 Main Street,(Representative)(Title)Cincinnati, Ohio 45202, Telephone 513-684-3686.